United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2866
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa
Robert Samuel Wilkinson,                *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 20, 2008
                                Filed: April 16, 2008
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Following our affirmance of Wilkinson’s sentence, United States v. Wilkinson,
225 Fed. Appx. 413 (8th Cir. 2007), the United States Supreme Court vacated our
judgment and remanded the case for reconsideration in light of Gall v. United States,
128 S. Ct. 586 (2007). Wilkinson v. United States, 128 S. Ct. 1064 (2008).

      Although we consider it to be a very close question, we conclude that, based
upon the government’s and the district court’s comments at sentencing regarding the
necessity of the existence of extraordinary circumstance as a prerequisite to a
departure, the case should be remanded for resentencing in light of the Supreme
Court’s disapproval of the restrictive views our court had expressed regarding a
district court’s discretion to depart below recommended Guideline sentences.

       Accordingly, the sentence is vacated, and the case is remanded to the district
court for resentencing. We, of course, express no view regarding the sentence to be
imposed.
                       ______________________________




                                         -2-